DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered. 
The office acknowledges the following papers:
IDS filed on 1/27/2022,
Claims and remarks filed on 4/6/2022.

	Withdrawn objections and rejections
The drawing objections have been withdrawn.

New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “identifying a starting point for the first fetch stream based on an instruction map indicating endpoints for each of one or more variable-length instructions” (emphasis added). Claim 9 is dependent upon claim 1, which recites “selecting a first fetch and decode pipeline from a plurality of fetch and decode pipelines based on a first branch prediction and one or more defined selection policies” (emphasis added). An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved (see MPEP 2163.03). Figure 1 elements 102 and 106, as well as paragraphs 19-25, describe a branch predictor and control module selecting a fetch-decode pipeline based on branch predictions and instruction flow criteria. Figure 6 elements 605-608, as well as paragraphs 40-44, describe the use of a separate instruction map to identify start and end points of fetch streams. Paragraphs 12 and 40 briefly mention “in addition to or instead of” language to allow the use of both together. However, these paragraphs make no mention of both a branch predictor and an instruction map being used to identify aspects of a first fetch stream. Thus, the original claimed limitations failed to convey to one skilled in the art that full possession of the claimed invention is present in the specification at the time of filing due to the lack of properly identifying how the function is performed or the result is achieved.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “identifying a starting point for the first fetch stream based on an instruction map indicating endpoints for each of one or more variable-length instructions” (emphasis added). Claim 9 is dependent upon claim 1, which recites “selecting a first fetch and decode pipeline based on a first branch prediction and instruction flow criteria” (emphasis added). An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved (see MPEP 2163.03). Figure 1 elements 102 and 106, as well as paragraphs 19-25, describe a branch predictor and control module selecting a fetch-decode pipeline based on branch predictions and instruction flow criteria. Figure 6 elements 605-608, as well as paragraphs 40-44, describe the use of a separate instruction map to identify start and end points of fetch streams. Paragraphs 12 and 40 briefly mention “in addition to or instead of” language to allow the use of both together. However, these paragraphs make no mention of both a branch predictor and an instruction map being used to identify aspects of a first fetch stream. It’s unclear how the branch predictor and the instruction map are both used together to identify aspects of the first fetch stream. It’s unclear if the identifying the first fetch stream based on the instruction map is also used for selecting a first fetch and decode pipeline or not.

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-14 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Shiell et al. (U.S. 5,913,049).
As per claim 1:
Shiell disclosed a method comprising: 
selecting a first fetch and decode pipeline from a plurality of fetch and decode pipelines based on a first branch prediction and one or more defined selection policies (Shiell: Figure 2 elements 25-34, column 5 lines 9-25 and column 6 lines 28-62)(The multi-stream pipeline unit selects streams to be fetched and decoded by separate multiple fetch and decode pipeline units. The branch predictor predicts branch target addresses for prefetching. Prefetching branch target addresses for a stream selects the current fetch and decode unit for fetching and decoding based on the branch prediction and the prefetching criteria (i.e. selection policy).); and 
fetching and decoding instructions of a first fetch stream at the selected first fetch and decode pipeline (Shiell: Figure 2 elements 26 and 34, column 5 lines 9-25, column 6 lines 28-62)(Predicted branch target addresses of a first stream are fetched and decoded by the fetch and decode units assigned to the stream.).
As per claim 10:
Shiell disclosed the method of claim 1, further comprising: 
selecting a second fetch and decode pipeline of the processor based on a second branch prediction (Shiell: Figure 2 elements 25-34, column 5 lines 9-25, column 6 lines 28-62)(The multi-stream pipeline unit selects streams to be fetched and decoded by separate fetch and decode units. The branch predictor predicts branch target addresses for prefetching. Prefetching branch target addresses for a second stream selects the current fetch and decode unit for fetching and decoding based on the branch prediction of the second stream.); and 
fetching and decoding instructions of a second fetch stream associated with the first branch prediction at the selected second fetch and decode pipeline (Shiell: Figure 2 elements 26 and 34, column 5 lines 9-25, column 6 lines 28-62)(Predicted branch target addresses of a second stream are fetched and decoded by the fetch and decode units assigned to the stream.).
As per claim 11:
Shiell disclosed the method of claim 10, wherein fetching and decoding the instructions of the second fetch stream comprises fetching and decoding instructions of the second fetch stream concurrently with fetching and decoding instructions of the first fetch stream at the first fetch and decode pipeline (Shiell: Figure 2 elements 26 and 34, column 5 lines 9-25, column 5 lines 38-45, column 6 lines 13-17, and column 6 lines 28-62)(Multiple streams are concurrently fetched and decoded.).
As per claim 12:
Shiell disclosed a method comprising: 
identifying an end of a fetch stream based on an instruction map indicating endpoints for each of one or more variable-length instructions (Shiell: Figure 2 element 28, column 5 lines 15-20, column 6 lines 28-44)(The BTB (i.e. instruction map) identifies one or more branch instructions (i.e. end of a fetch stream). The instructions processed in Shiell are variable length.); 
selecting a first fetch and decode pipeline of the processor (Shiell: Figure 2 elements 25-34, column 5 lines 9-25, column 6 lines 28-62)(The multi-stream pipeline unit selects streams to be fetched and decoded by separate fetch and decode units. The branch predictor predicts branch target addresses for prefetching. Prefetching branch target addresses for a stream selects the current fetch and decode unit for fetching and decoding based on the branch prediction.); and 
fetching and decoding instructions of the first fetch stream at the selected first fetch and decode pipeline (Shiell: Figure 2 elements 26 and 34, column 5 lines 9-25, column 6 lines 28-62)(Predicted branch target addresses of a first stream are fetched and decoded by the fetch and decode units assigned to the stream.).
As per claim 13:
Shiell disclosed the method of claim 12, further comprising: 
identifying a second fetch window based on an end of the first fetch window and based on the instruction map (Shiell: Figure 2 element 28, column 5 lines 40-45, column 6 lines 13-17, and column 6 lines 28-44)(The BTB (i.e. instruction map) of a second stream identifies branch instructions (i.e. end of a fetch stream).);
selecting a second fetch and decode pipeline of the processor (Shiell: Figure 2 elements 25-34, column 5 lines 9-25, column 6 lines 28-62)(The multi-stream pipeline unit selects streams to be fetched and decoded by separate fetch and decode units. The branch predictor predicts branch target addresses for prefetching. Prefetching branch target addresses for a second stream selects the current fetch and decode unit for fetching and decoding based on the branch prediction.); and 
fetching and decoding instructions of the second fetch window at the selected second fetch and decode pipeline (Shiell: Figure 2 elements 26 and 34, column 5 lines 9-25, column 6 lines 28-62)(Predicted branch target addresses of a second stream are fetched and decoded by the fetch and decode units assigned to the stream.).
As per claim 14:
Claim 14 essentially recites the same limitations of claim 1. Claim 14 additionally recites the following limitations:
a branch predictor to generate a first branch prediction (Shiell: Figure 2 element 28, column 6 lines 28-44); 
a first fetch and decode pipeline (Shiell: Figure 2 elements 26 and 34, column 6 lines 45-62).

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiell et al. (U.S. 5,913,049), in view of Official Notice.
As per claim 7:
Shiell disclosed the method of claim 1, wherein selecting the first fetch and decode pipeline is further based on a quality of service identifier for a program thread associated with the first branch prediction (Shiell: Figure 2 elements 25-34, column 5 lines 9-25, column 6 lines 28-62)(Official notice is given that threads requiring higher service levels can be implemented as high-priority threads for the advantage of being allocated more processing resources over lower priority threads. Thus, it would have been obvious to one of ordinary skill in the art to implement allocating high-priority threads to one of the stream pipeline units in Shiell for execution. Prefetching branch target addresses for the high priority stream selects the current fetch and decode unit for fetching and decoding based on the branch prediction and the high priority criteria (i.e. quality of service criteria).).
As per claim 8:
Shiell disclosed the method of claim 1, further comprising: 
generating a plurality of decoded instructions at a plurality of fetch and decode pipelines based on a plurality of branch predictions including the first branch prediction (Shiell: Figure 2 elements 26 and 34, column 5 lines 9-25, column 6 lines 28-62)(The plurality of decode units generate decoded instructions for multiple instructions streams based on branch predictions from the BTB.).; and 
reordering the plurality of decoded instructions after the plurality of decoded instructions are generated, the reordering based on a program sequence identified at the processor (Shiell: Figure 1 elements 40 and 42, column 5 lines 28-31 and column 5 lines 57-61)(Shiell disclosed in-order execution of multiple instruction streams. Official notice is given that processors can implement out-of-order execution by using reorder buffers for the advantage of increased performance. Thus, it would have been obvious to one of ordinary skill in the art to implement out-of-order execution in Shiell by using a reorder buffer to reorder decoded instructions prior to writeback.).
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 7. Therefore, claim 20 is rejected for the same reason(s) as claim 7.

Claims 2-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiell et al. (U.S. 5,913,049), in view of Wiencke et al. (U.S. 10,628,163).
As per claim 2:
Shiell disclosed the method of claim 1.
Shiell failed to teach wherein the one or more defined selection policies indicate a fullness of a first queue of the processor that supplies instructions to the first fetch and decode pipeline.
However, Wiencke combined with Shiell disclosed wherein the one or more defined selection policies indicate a fullness of a first queue of the processor that supplies instructions to the first fetch and decode pipeline (Wiencke: Figures 1-2 elements 202 and 206, column 4 lines 40-44, column 4 lines 61-67 continued to column 5 lines 1-31 and column 5 lines 41-67)(Shiell: Figure 2 elements 26 and 28, column 6 lines 28-44)(Wiencke disclosed a circular prefetch storage buffer (i.e. first queue) that includes a prefetch threshold value (i.e. fullness criteria) to indicate how many instructions can be prefetched ahead of need. The combination adds the prefetch buffer and threshold value to Shiell for buffering fetched instructions. Fetching occurs in the combination up until the prefetch buffer is full.).
The advantage of buffering prefetched instructions is that the front-end processor can work ahead when back-end processor stalls occur. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the prefetch buffer and prefetch threshold value of Wiencke into the processor of Shiell for the above advantage.
As per claim 3:
Shiell and Wiencke disclosed the method of claim 2, wherein the one or more defined selection policies indicate a fullness of a second queue of the processor that supplies instructions to a second fetch and decode pipeline (Wiencke: Figures 1-2 elements 202 and 206, column 4 lines 40-44, column 4 lines 61-67 continued to column 5 lines 1-31 and column 5 lines 41-67)(Shiell: Figure 2 elements 26 and 28, column 6 lines 28-44)(Wiencke disclosed a circular prefetch storage buffer (i.e. second queue) that includes a prefetch threshold value (i.e. fullness criteria) to indicate how many instructions can be prefetched ahead of need. The combination adds the prefetch buffer and threshold value after each fetch unit of Shiell for buffering fetched instructions. Fetching occurs in the combination up until the prefetch buffer is full.).
As per claim 4:
Shiell disclosed the method of claim 1.
Shiell failed to teach wherein the one or more defined selection policies indicate a number of fetch streams provided to the first fetch and decode pipeline prior to the selecting.
However, Wiencke combined with Shiell disclosed wherein the one or more defined selection policies indicate a number of fetch streams provided to the first fetch and decode pipeline prior to the selecting (Wiencke: Figures 1-2 elements 202 and 206, column 4 lines 40-44, column 4 lines 61-67 continued to column 5 lines 1-31 and column 5 lines 41-67)(Shiell: Figure 2 elements 26 and 28, column 6 lines 28-44)(Wiencke disclosed a circular prefetch storage buffer that includes a prefetch threshold value (i.e. number of fetch streams criteria) to indicate how many instructions can be prefetched ahead of need. The combination adds the prefetch buffer and threshold value to Shiell for buffering fetched instructions. Fetching occurs in the combination up until the prefetch buffer is full.).
The advantage of buffering prefetched instructions is that the front-end processor can work ahead when back-end processor stalls occur. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the prefetch buffer and prefetch threshold value of Wiencke into the processor of Shiell for the above advantage.
As per claim 5:
Shiell and Wiencke disclosed the method of claim 4, wherein the one or more defined selection policies indicate a minimum number of fetch streams expected to be provided to each of a plurality of fetch and decode pipelines (Wiencke: Figures 1-2 elements 202 and 206, column 4 lines 40-44, column 4 lines 61-67 continued to column 5 lines 1-31 and column 5 lines 41-67)(Shiell: Figure 2 elements 26 and 28, column 6 lines 28-44)(Wiencke disclosed a circular prefetch storage buffer that includes a prefetch threshold value (i.e. number of fetch streams criteria) to indicate how many instructions can be prefetched ahead of need. The combination adds the prefetch buffer and threshold value to Shiell for buffering fetched instructions. Prefetching a subset of the prefetch storage buffer provides a minimum number of fetch streams to the decoder ahead of need.).
As per claim 6:
Shiell and Wiencke disclosed the method of claim 4, wherein the one or more defined selection policies indicate a maximum number of fetch streams expected to be provided to each of a plurality of fetch and decode pipelines (Wiencke: Figures 1-2 elements 202 and 206, column 4 lines 40-44, column 4 lines 61-67 continued to column 5 lines 1-31 and column 5 lines 41-67)(Shiell: Figure 2 elements 26 and 28, column 6 lines 28-44)(Wiencke disclosed a circular prefetch storage buffer (i.e. first queue) that includes a prefetch threshold value (i.e. number of fetch streams criteria) to indicate how many instructions can be prefetched ahead of need. The combination adds the prefetch buffer and threshold value to Shiell for buffering fetched instructions. Prefetching to the maximum storage capacity of the prefetch storage buffer provides a maximum number of fetch streams to the decoder ahead of need.).
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 2. Therefore, claim 15 is rejected for the same reason(s) as claim 2.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 3. Therefore, claim 16 is rejected for the same reason(s) as claim 3.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 4. Therefore, claim 17 is rejected for the same reason(s) as claim 4.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 5. Therefore, claim 18 is rejected for the same reason(s) as claim 5.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 6. Therefore, claim 19 is rejected for the same reason(s) as claim 6.

Response to Arguments
The arguments presented by Applicant in the response, received on 4/6/2022 are not considered persuasive.
Applicant argues regarding the 35 U.S.C. 112(a & b) rejections:
“Thus, dependent claim 9 is generally directed to one or more embodiments in which the first fetch and decode pipeline is selected "based on a first branch prediction and one or more defined selection policies," and in which the "starting point for [that selected] first fetch stream" is identified "based on an instruction map". As the Office has acknowledged at page 4 of the Office Action, Applicant's specification clearly describes "to identify known starting points for fetch streams" (e.g., the claimed "first fetch stream" in claim 1) by using "an instruction map ... in addition to or instead of employing branch instructions to identify fetch streams." (Applicant's Specification at [0040], emphasis added.) Moreover, Applicant's specification clearly describes that such an instruction map "identifies the boundaries for different instruction blocks; that is, each entry of the instruction map identifies the memory address associated with the start of fetch stream and a memory address associated with the end of fetch stream." (See Id. at [0012], emphasis added.)
…
Here, independent claim 1 generally describes "selecting afirst fetch and decode pipeline based on a first branch prediction and one or more defined selection policies," and "fetching and decoding instructions of a first fetch stream at the selected first fetch and decode pipeline." Dependent claim 9 as amended further recites "identifying a starting point for the first fetch stream based on an instruction map indicating endpoints for each of one or more variable-length instructions." As the Office has acknowledged, Applicant's specification clearly describes "to identify known starting points for fetch streams" (e.g., the claimed "first fetch stream" in claim 1) by using "an instruction map ... in addition to or instead of employing branch instructions to identify fetch streams." (Applicant's Specification at [0040].) 
Applicant therefore respectfully submits that one of ordinary skill in the art would readily apprehend that dependent claim 9 is generally directed to one or more embodiments in which the first fetch and decode pipeline is selected based on a first branch prediction and one or more defined selection policies, and in which the starting point for that selected first fetch stream is identified based on an instruction map. Applicant's specification clearly describes that such an instruction map "identifies the boundaries for different instruction blocks; that is, each entry of the instruction map identifies the memory address associated with the start of fetch stream and a memory address associated with the end of fetch stream." (See Id. at [0012].). Moreover, the Office has failed to identify any reason why the features of independent claim 1 and dependent claim 9 are necessarily contradictory, or why one of ordinary skill in the art would find the respective features of those claims unclear.”

This argument is not found to be persuasive for the following reason. Paragraphs 12 and 40 are both directed towards embodiments that describe the use of the instruction map to identify boundaries of instruction blocks. These citations, as well as figures 1 and 6, only show separate embodiments that describe the use of the branch predictor or the instruction map. These paragraphs don’t provide support for using a branch predictor to select a fetch and decode pipeline for a first fetch stream and identifying a starting point for the first fetch stream. Thus, the rejections are maintained.
Applicant argues for claim 1:
“As noted previously, to the extent that Shiell describes selection of anything "based on a ... branch prediction," it fails to teach or suggest doing so in order to select a fetch and decode pipeline. The Office appears to assert that because Shiell describes separate "first and second instruction streams," if one of its branch predictions indicates an instruction from the first of those instruction streams, that Shiell inherently describes selecting, based on that branch prediction, whichever one of the fetch/decode pipelines is associated with that first instruction stream. However, even assuming arguendo that such reasoning may result in this kind of inadvertent pipeline selection process, Shiell nonetheless fails to expressly or inherently disclose "selecting a first fetch and decode pipeline from a plurality of fetch and decode pipelines based on ... one or more defined selection policies," as recited by amended independent claim 1..”  

This argument is not found to be persuasive for the following reason. Shiell disclosed BTBs that prefetch branch target address instructions. Shiell disclosed a first and second fetch/decode pipeline for processing first and second instructions streams. A branch instruction that is detected by BTB 280 selects the L1 cache 16i0 and fetch unit 260 for prefetching the corresponding branch target address instructions. These instructions are subsequently decoded by decoder 340. The default selection occurs from a plurality of fetch and decode pipelines within Shiell. Thus, reading upon the amended limitations.
Applicant argues for claim 12:
“Independent claim 12 as amended recites in part, "identifying an end of a fetch stream based on an instruction map indicating endpoints for each of one or more variable-length instructions" (Emphasis added.) The Office asserts that Shiell discloses such features by describing a branch target buffer (BTB) that "identifies branch instructions (and of a fetch stream)." (Office Action at 8, citing Shiell at FIG. 2 and column/lines 5/9-25 and 6/28-44.) 
As a threshold matter, Applicant again notes that a branch target buffer (BTB) is not an "instruction map." Furthermore, even assuming arguendo that Shiell's BTB somehow qualifies as such an instruction map, it nonetheless only describes a starting address for any given instruction. (See Shiell at column/lines 6/36-40.) Shiell therefore fails to describe any instruction map that indicates multiple "endpoints" for any single variable-length instruction, let alone indicating multiple such endpoints for each of those one or more variable-length instructions, as generally recited. At best, Shiell's BTB stores an address of "the instruction [to be] fetched following a branching instruction," and Shiell provides no indication that it additionally stores or otherwise indicates multiple "endpoints for each of one or more variable- length instructions." (Id.) It therefore fails to satisfy the recited features of the "instruction map" recited by independent claim 12.”  

This argument is not found to be persuasive for the following reason. The BTB identifies an end of a sequential stream of instructions by detecting predicted taken branches. The instruction streams of Shiell include variable length instructions. The identification of one branch reads upon the newly claimed “each of one or more variable-length instructions.” Thus, the BTB of Shiell identifies an end of a fetched instruction stream that includes one or more variable length instructions. 
The applicant is correct that the instruction map of the specification likely differs from the BTB of Shiell. However, the claims as of now don’t include sufficient distinctions.
Applicant argues for claim 7:
“Dependent claim 7 recites in part that "the one or more defined selection policies include a quality of service identifier for a program thread associated with the first branch prediction." The Office has attempted to reject claim 7 by relying on an Official Notice statement alleging that "threads requiring higher service levels can be implemented as high-priority threads for the advantage of being allocated more processing resources over lower priority threads." (Office Action at 10.) However, even if it is assumed for the sake of argument that functionality for implementing "threads requiring higher service levels" previously existed in isolation from other functionality, the Office has not provided any evidence of preexisting functionality for doing so in the particular manner recited in claim 7. In particular, even assuming arguendo that the Official Notice statement relied upon by the Office is correct (to which Applicant does not acquiesce), nothing in such statement indicates that a "quality of service identifier for a program thread' is to be included in "one or more defined selection policies," let alone including that identifier "for a program thread associated with [a]first branch prediction," as recited. ”  

This argument is not found to be persuasive for the following reason. The added official notice allows for threads requiring higher service levels to be implemented as high-priority threads (i.e. quality of service identifier). Implementing a high-priority thread as one of the instruction streams in Shiell allows for using the BTB to perform prefetching for predicted taken branches. The prefetching occurs in the same selected fetch and decode units as the high priority thread was originally allocated to. Thus, reading upon the claimed limitations.
Applicant argues for claim 8:
“The Office has rejected claim 8 by relying in part on an Official Notice statement alleging that "processors can implement out-of-order execution by using reorder buffers for the advantage of increased performance." (Id. at 11.) Respectfully, even if it is assumed for the sake of argument that functionality for implementing "out-of-order execution by using reorder buffers" previously existed in isolation from other functionality, the Office has not provided any evidence of preexisting functionality for doing so in the particular manner recited in claim 8. In particular, even assuming arguendo that the Official Notice statement relied upon by the Office is correct (to which Applicant does not acquiesce), nothing in such statement indicates, after a "reordering [of a] plurality of decoded instructions" is generated, reordering that plurality of decoded instructions "based on a program sequence identified at the processor," as generally recited by claim 8.

This argument is not found to be persuasive for the following reason. Reorder buffers allows for the reordering of instructions executed out of the original fetched and decoded instruction order. This reordering of executed instructions occurs after the original decoding of the fetched instructions. As the reordering of executed instructions is based on the original program order of instructions (i.e. program sequence), the added reorder buffers read upon the claimed limitations.
Applicant argues regarding the official notices:
“Thus, Applicant does not admit or acquiesce that these Official Notice statements are admitted prior art and, in the event the Office maintains these rejections, Applicant respectfully requests that the next Office Action cite a reference in support of the Office's position pursuant to M.P.E.P. 2144.03 and the PTO's memo on "Procedures for Relying on Facts Which are Not of Record as Common Knowledge or for Taking Official Notice" dated February 21, 2002.”  

This argument is not found to be persuasive for the following reason. MPEP 2144.03 C states “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art … A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” Applicant’s response hasn’t included why the noticed fact isn’t considered well-known in the art. Thus, the official notices taken are maintained.	

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183